Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marshall J. Brown on 01/04/22.

The application has been amended as follows: 

1.            A gas-liquid separator comprising:
a housing comprising:
an inlet structured to receive a blowby gas stream from a crankcase;
a cleaned air outlet; and
a liquid outlet; and
a cover coupled to the housing, the cover disposed downstream from the inlet and upstream from the liquid outlet, the cover comprising:
a baffle disposed over the blowby gas stream flow path from the inlet such that the blowby gas stream impacts the baffle and separates liquid and aerosol contained in the blowby gas stream, 
the baffle comprising a flange extending substantially axially downward from only a portion of and less than an entirety of a radial peripheral edge of the baffle and partially surrounding the blow by gas stream flow path, the flange tapered substantially axially downward forming an inner surface, the inner surface structured to route the separated liquid toward the liquid outlet and bias separated liquid away from shedding toward the cleaned air outlet. 

14.          A cover disposed downstream from an inlet and upstream from a liquid outlet of a crankcase ventilation system, the cover comprising:

the baffle comprising a flange extending substantially axially downward from only a portion of and less than an entirety of a radial peripheral edge of the baffle, the flange tapered substantially axially downward forming an inner surface and partially surrounding the blow by gas stream flow path, the inner surface structured to route the separated liquid toward the liquid outlet and bias separated liquid away from shedding toward a cleaned air outlet of the crankcase ventilation system. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 14 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-13 and 15-21 depend on claims 1, 14; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773